 

Exhibit 10.1



 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of the
19th day of December, 2014 (the "Effective Date"), and is by and between
Anastasia Nyrkovskaya, an individual residing at the address listed in Exhibit A
("Employee"), and Vringo, Inc., a Delaware corporation with principal offices
located at 780 3rd Avenue, 12th Floor, New York, NY 10017 (the "Company").

 

WHEREAS, the Employee desires to continue to be employed by the Company as its
Chief Financial Officer under the terms set forth herein and the Company wishes
to continue to employ Employee in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Employee hereby agree as follows:

 

1. Employment and Duties.

 

(a) Subject to the terms of this Agreement, the Company agrees to continue to
employ, and Employee agrees to continue to serve, as its Chief Financial
Officer. The duties and responsibilities of Employee shall include the duties
and responsibilities normally associated with such positions and such other
duties and responsibilities consistent with such positions as the Company's
Chief Executive Officer may from time to time reasonably assign in good faith to
Employee. At all times during the term of this Agreement, the Employee shall
report directly to the Chief Executive Officer ("CEO").

 

(b) Employee shall devote substantially all of her working time and efforts
during the Company's normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Notwithstanding the foregoing, nothing herein shall preclude Employee from (i)
performing services for such other companies as the Company may designate or
permit, (ii) serving, with the prior written consent of the CEO, which consent
shall not be unreasonably withheld, as an officer or member of the boards of
directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses or charitable, educational or
civic organizations, (iii) engaging in charitable activities and community
affairs, and (iv) managing Employee's personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), (iii) and
(iv) shall be limited by Employee so as not to materially interfere,
individually or in the aggregate, with the performance of Employee's duties and
responsibilities hereunder.

 

(c) The Company hereby agrees to employ Employee and Employee hereby accepts
employment with the Company, upon the terms set forth in this Agreement, for the
period commencing on the Effective Date and ending on the eighteen (18) month
anniversary of the Effective Date, unless sooner terminated in accordance with
the provisions of Section 7 below (the "Employment Term"). At the end of the
Employment Term this Agreement shall terminate except as otherwise provided
herein.

 



 

 

 

2. Place of Employment. Employee's services shall be performed at the Company's
offices located at 780 3rd Avenue, 12th Floor, New York 10017 and any other
locus where the Company and Employee mutually agree is an acceptable location
from which Employee's services may be performed. The parties acknowledge that
any location in the Borough of Manhattan, City of New York, is an acceptable
location. The parties further acknowledge, however, that Employee may be
required to travel extensively in connection with the performance of his duties
hereunder which travel may be for extended periods of time.

 

3. Base Salary. For all services to be rendered by Employee pursuant to this
Agreement, the Company agrees to pay Employee during the term of this Agreement
an annual base salary, less applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions (the "Base Salary") at an annual rate of
three hundred fifteen thousand dollars ($315,000). The Compensation Committee
shall review the Base Salary on an annual basis and may increase the Base Salary
in its sole discretion. The Base Salary shall be paid in periodic installments
in accordance with the Company's regular payroll practices.

 

4. Bonuses and Incentive Compensation. On an annual basis, or such other period
to be determined by the Compensation Committee, Employee shall be entitled to be
considered for a bonus. The size of such periodic bonus and the criterion for
receipt of such periodic bonus shall be determined by the Compensation
Committee. To the extent that the Company is required pursuant to Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act to develop and
implement a policy (the "Policy") providing for the recovery from the Employee
of any payment of incentive-based compensation paid to the Employee that was
based upon erroneous data contained in an accounting statement, this Agreement
shall be deemed amended and the Policy incorporated herein by reference as of
the date that the Company takes all necessary corporate action to adopt the
Policy, without requiring any further action of the Company or the Employee;
provided, that, any such Policy shall only be binding on the Employee if the
same Policy applies to any other Company employees.

 

5. Expenses. Employee shall be entitled to reimbursement for all reasonable and
appropriate travel, entertainment, and other expenses incurred by Employee while
employed (in accordance with the policies and procedures established by the
Company for its employees) in the performance of his duties and responsibilities
under this Agreement; provided, that, Employee properly accounts for such
expenses in accordance with Company policies and procedures. The Employee shall
be responsible for any unreasonable or inappropriate expenses incurred in
violation of Company policies and procedures.

 

6. Other Benefits. Employee shall be eligible to participate in all benefit
programs that are generally available to the Company's employees, including
vacation, Company-subsidized medical, dental, and vision insurance coverage and,
at your election, life insurance and/or long-term disability coverage which
current benefits are described more fully in the Ambrose Orientation Guide.

 



 

 



 

7. Termination of Employment.

 

(a) General. The Employee's employment hereunder shall terminate upon the
earliest to occur of: (i) Employee's death, (ii) a termination by reason of
Employee's Disability, (iii) a termination by the Company with or without Cause,
or (iv) a termination by Employee with or without Good Reason. Notwithstanding
anything herein to the contrary, the payment (or commencement of a series of
payments) hereunder of any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code, (the "Code")) upon a
termination of employment shall be delayed until such time as Employee has also
undergone a "separation from service" as defined in Treas. Reg. 1.409A-1(h), at
which time such nonqualified deferred compensation (calculated as of the date of
Employee's termination of employment hereunder) shall be paid (or commence to be
paid) to Employee on the schedule set forth in this Section 7 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of Employee's ultimate "separation from service."

 

(b) Death. If Employee dies while this Agreement is in effect, this Agreement
and the Employee's employment with the Company shall automatically terminate and
the Company shall have no further obligations to the Employee or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Employee's heirs,
administrators or executors (i) any earned but unpaid Base Salary up to and
through the date of termination, (ii) any and all reasonable expenses paid or
incurred by the Employee in connection with and related to the performance of
his duties and responsibilities for the Company up to and through the date of
termination, and (iii) any benefits provided under the Company's employee
benefit plans pursuant to, and in accordance with, the terms of such plans
through the date of termination (collectively, the "Accrued Obligations"). The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.

 

(c) Disability. In the event that while this Agreement is in effect the Company
determines that the Employee is unable to perform his essential duties and
responsibilities hereunder to the full extent required by the Company by reason
of a Disability (as defined below), this Agreement and the Employee's employment
with the Company shall terminate immediately upon notice to the Employee, and
the Company shall have no further obligations or liability to the Employee or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay the Accrued Obligations.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
For purposes of this Agreement, "Disability" shall mean a physical or mental
disability that prevents the performance by the Employee, with or without
reasonable accommodation, of his essential duties and responsibilities hereunder
for ninety (90) consecutive days, or an aggregate of one-hundred and eighty
(180) days during any twelve consecutive months, as determined consistent with
applicable law. It is expressly acknowledged and agreed that the decision as to
whether and as of what date Employee has a Disability shall be determined by the
Company.

 



 

 

 

(d) By the Company for Cause.

 

(1) The Company may at any time terminate this Agreement and the Employee's
employment hereunder for Cause. Such termination shall be effective immediately
upon notice to the Employee.

 

"Cause" as used in this Agreement shall mean: (a) the willful and continued
failure of the Employee to perform substantially his duties and responsibilities
for the Company (other than any such failure resulting from Employee's death or
Disability) after a written demand by the CEO for substantial performance is
delivered to the Employee by the Company, which specifically identifies the
manner in which the CEO believes that the Employee has not substantially
performed his duties and responsibilities and explicitly states that termination
for "Cause" under Section 7(d) of this Agreement, which willful and continued
failure is not cured by the Employee within thirty (30) days of his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to a felony, (c) a breach of Section 8 of this Agreement, (d) a breach of the
Non-Disclosure and Non-Solicitation Agreement between Employee and Company; or
(e) a good faith finding by the CEO that Employee has engaged in fraud,
intentional dishonesty, or gross negligence.

 

(2) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Employee or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Employee the Accrued Obligations. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

(3) It is expressly acknowledged and agreed that the decision as to whether
"Cause" exists for termination of the employment relationship by the Company is
delegated to the CEO for determination.

 

(e) By the Employee for Good Reason.

 

(1) Subject to the conditions set forth in Section 7(e)(2) below, the Employee
may terminate this Agreement and the Employee's employment with the Company for
Good Reason. "Good Reason" as used in this Agreement shall mean the occurrence
of any of the following events: (a) the assignment, without the Employee's
consent, to the Employee of duties that result in a substantial diminution of
the duties that he assumed on the Effective Date; (b) the assignment, without
the Employee's consent, to the Employee of a title that is subordinate to the
title set forth in Section 1 above; (c) a material reduction in Employee's Base
Salary; (d) the Company's requirement that Employee regularly report to work in
a location that is more than fifty miles from the Company's then office in the
Borough of Manhattan, City of New York without the Employee's consent, provided
that travel even if for extended period of time shall not constitute Good
Reason; or (e) a material breach by the Company of this Agreement during the
Employment Term.

 



 

 

 

(2) The Employee shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company of
his intention to terminate this Agreement and his employment with the Company
for Good Reason within thirty (30) days of the initial occurrence of the
condition(s) constituting Good Reason, which notice specifies in reasonable
detail the circumstances claimed to provide the basis for such termination for
Good Reason, and the Company shall not have eliminated the circumstances
constituting Good Reason within thirty (30) days of its receipt from the
Employee of such written notice. The Company shall retain the discretion to
terminate the Employee at any time without Cause (or for Cause if in accordance
with Section 7(d)) during the Good Reason notice period provided for in this
Section 7(e)(2).

 

(3) In the event that the Employee terminates this Agreement and his employment
with the Company for Good Reason, the Company shall pay or provide to the
Employee (or, following his death, to the Employee's heirs, administrators or
executors):

 

(A) The Accrued Obligations through the date of termination of employment.

 

(B) An amount of Base Salary (at the rate of Base Salary in effect immediately
prior to the Employee's termination hereunder) equal to twelve (12) months of
Base Salary. Except as otherwise provided in this Agreement, the Company shall
pay to Employee the amounts provided in this Section 7(e)(3)(B) in substantially
equal installments commencing on the Company's next regular payroll date
following the date the Release (referenced in Section 7(i) below) becomes
irrevocable and enforceable; provided, however, that if the ninety (90) day
period referenced in Section 7(i) below begins in one calendar year and ends in
the following calendar year, the Company shall pay to Employee the amounts
provided in this Section 7(e)(3)(B) in substantially equal installments
commencing on the Company's first eligible regular payroll date occurring in the
following calendar year. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

 



 

 

 

(C) Subject to Section 7(i) below, COBRA continuation coverage paid in full by
the Company, so long as Employee has not become actually covered by the medical
plan of a subsequent employer during any such month and is otherwise entitled to
COBRA continuation coverage, with such payments for up to a maximum of twelve
(12) months following the date of termination. After such period, Employee is
responsible for paying the full cost for any additional COBRA continuation
coverage to which Employee is then entitled. If the Company's payment of the
COBRA premiums on the Employee's behalf would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Patient
Protection and Affordable Care Act of 2010, together with the Health Care and
Education Reconciliation Act of 2010 (collectively, the "Act") or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code.

 

(f) By Employee without Good Reason. The Employee shall be entitled to terminate
this Agreement and the Employee's employment with the Company without Good
Reason at any time by providing prior written notice to the Company of at least
ninety (90) calendar days; provided, however, that the Company shall maintain
the discretion to terminate the Employee at any time during the notice period
set forth in this Section 7(f). Upon termination by the Employee of this
Agreement and the Employee's employment with the Company without Good Reason,
the Company shall have no further obligations or liability to the Employee or
his heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Employee the Accrued
Obligations through the date the Employee is terminated. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

(g) By the Company without Cause. The Company shall be entitled to terminate
this Agreement and the Employee's employment with the Company at any time
without Cause upon written notice to the Employee. Upon termination by the
Company of this Agreement and the Employee's employment with the Company without
Cause in accordance with the Company's notice of termination, the Company shall
pay or provide to the Employee at the time the Company has in fact terminated
the Employee (or, following his death, to the Employee's heirs, administrators
or executors) the amounts and benefits due upon a resignation for Good Reason,
as further described in Section 7(e)(3). The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions. If the Employee leaves prior to the date
of termination set forth in the notice the Company shall have no obligation to
pay the Employee any amounts or benefits as set forth in this Section 7(g) and
such termination shall be treated as a termination by Employee without Good
Reason pursuant to Section 7(f).

 



 

 

 

(h) Release of Claims. It is agreed that an express condition of the payment or
provision by the Company of any severance amount or post-termination benefit
called for under Section 7(e)(3) and Section 7(g) of this Agreement (other than
the payment of any Accrued Obligations) shall be subject to the Company's
concurrent receipt of a general release of all claims against the Company and
its affiliates by Employee in the form reasonably acceptable to the Company and
Employee, and such release must be effective and irrevocable prior to the
ninetieth (90th) day following the termination of the Employee's employment (the
"Release").

 

(i) Additional Section 409A Provisions. Notwithstanding any provision in this
Agreement to the contrary:

 

(1) Any payment otherwise required to be made hereunder to Employee at any date
as a result of the termination of Employee's employment that constitutes
non-qualified deferred compensation subject to Section 409A of the Code shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the "Delay Period"). On the first business
day following the expiration of the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

 

(2) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

 

(3) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that, the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 



 

 



 



8. Covenant Not to Compete.

 

(a) The Employee recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Company that the Employee agree, and
accordingly, the Employee does hereby agree, that, he shall not, directly or
indirectly, at any time during the "Restricted Period" within the "Restricted
Area" engage in any "Restricted Business Activity" (as those terms are defined
in Sections 8(b), (c) and (d) below).

 

(b) The term "Restricted Business Activity" as used in this Section 8, means
that the Employee shall not, directly or indirectly:

 

(1) provide services, either on his own behalf or as an officer, director,
partner, consultant, associate, employee, owner, agent, independent contractor,
or co-venturer of any third party, (i) the primary value of which is monetizing
patent portfolios or (ii) to any company primarily engaged in the business of
monetizing patent portfolios. For the avoidance of doubt, engaging in the
licensing of patents to or from third parties for the purpose of development and
sale of products and services incorporating such patents by the licensee is not
a competing activity; or

 

(2) solicit any material commercial relationships of the Company, other than in
the furtherance of the business of the Company during the Employee's employment
with the Company;

 

provided, however, that Restricted Business Activity shall not be construed to
prevent the Employee from (i) owning, directly or indirectly, in the aggregate,
an amount not exceeding two percent (2%) of the issued and outstanding voting
securities of any class of any company whose voting capital stock is traded or
listed on a national securities exchange or in the over-the-counter market; (ii)
providing services to any division, department or branch of another company that
does not itself engage in whole or in part in the business of innovation,
development and monetization of mobile technologies and intellectual property;
or (iii) soliciting any material commercial relationships of the Company for the
purpose of selling products or providing services that are not the same or
substantially similar to the products or services sold by the Company during the
Employee's employment with the Company.

 

(c) The term "Restricted Period," as used in this Section 8, shall mean during
the period of time the Employee is employed with the Company plus one (1) year
after the date the Employee is actually no longer employed by the Company.

 

(d) The term "Restricted Area" as used in this Section 8 shall mean worldwide.

 

(e) If any of the restrictions contained in this Section 8 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope thereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope, or other provisions hereof,
and in its reduced form this Section shall then be enforceable in the manner
contemplated hereby.

 



 

 

 

(f) The provisions of this Section 8 shall survive the termination of the
Employee's employment hereunder and until the end of the Restricted Period.

 

9. Miscellaneous.

 

(a) The Employee acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Employee of this Agreement. Accordingly,
the Employee agrees that any breach or threatened breach by him of this
Agreement shall entitle the Company, in addition to all other legal remedies
available to it, to apply to any court of competent jurisdiction to seek to
enjoin such breach or threatened breach. The parties understand and intend that
each restriction agreed to by the Employee hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

 

(b) The Employee may not assign or delegate any of his rights or duties under
this Agreement without the express written consent of the Company. The Company
will require any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement, the
"Company" shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this subsection (b) or which otherwise becomes bound
by all of the terms and provisions of this Agreement by operation of law.

 

(c) This Agreement and any other agreement referenced herein, constitutes and
embodies the full and complete understanding and agreement of the parties with
respect to the Employee's employment by the Company, and supersedes all prior
understandings and agreements, whether oral or written, between the Employee and
the Company, and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 



 

 

 

(d) Employee acknowledges that he has had the opportunity to be represented by
separate independent counsel in the negotiation of this Agreement, has consulted
with his attorney of choice, or voluntarily chose not to do so, concerning the
execution and meaning of this Agreement, and has read this Agreement and fully
understands the terms hereof, and is executing the same of his own free will.
Employee warrants and represents that he has had sufficient time to consider
whether to enter into this Agreement and that he is relying solely on his own
judgment and the advice of his own counsel, if any, in deciding to execute this
Agreement.

 

(e) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f) If this Agreement is terminated for any reason, Section 8 shall survive
termination of this Agreement.

 

(g) [Intentionally Blank]

 

(h) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(i) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. FedEx) for overnight delivery to the party at the address
set forth in the preamble to this Agreement, or to such other address as either
party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

 

(j) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in the
County and State of New York.

 

(k) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 



 

 

 

(l) The Employee represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Employee is a party.

 

(m) Each Party will pay its own costs and expenses related to the transactions
contemplated by this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

[Signature Page Follows]



 

 

 




[Signature Page to Employment Agreement]

 

IN WITNESS WHEREOF, the Employee and the Company have caused this Employment
Agreement to be executed as of the date first above written.



 



  /s/ Anastasia Nyrkovskaya   ANASTASIA NYRKOVSKAYA         VRINGO, INC.        
      By:   /s/ Andrew D. Perlman     Name:  Andrew D. Perlman     Title:
  Chief Executive Officer



 



 

 

 

